IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,377-02


EX PARTE CHUONG DUONG TONG






ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 760745 IN THE 178TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5. (1)
	In 1998, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, and the trial court, accordingly,
set punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Tong v. State, No. AP-73,058, 25 S.W.3d 707 (Tex. Crim. App. 2000).  Applicant
filed his initial post-conviction application for writ of habeas corpus in the convicting court
in 2000, and this Court denied relief in 2009.  Ex parte Tong, No. WR-71,377-01 (July 1,
2009) (not designated for publication).  Applicant then filed an application for a writ of
habeas corpus in federal district court, and the federal court entered an order staying the
proceedings so that applicant could return to state court to present unexhausted claims.  Tong
v. Thaler, H-10-CV-2355, Document 31 (S.D. Tex., Houston Div. Sept. 6, 2012) (not
designated for publication).  Applicant then filed this subsequent application for writ of
habeas corpus in the convicting court on Nov. 28, 2012.  In compliance with Art. 11.071, §
5(b)(1), the convicting court forwarded this application to this Court.
	We have reviewed this subsequent application and find that the allegations fail to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, we dismiss the application
as an abuse of the writ without considering the merits of the claims.  Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 22ND DAY OF MAY, 2013.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.